DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 6/3/2022. As directed by the amendment: no claims have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US Publication 2009/0171322 A1) in view of Rajagopal et al. (US Publication 2018/0098915 A1).
Regarding claim 1, Kurimoto discloses a syringe (14), comprising: 
a syringe body (14) including a cylindrical portion (20) and a frustoconical portion (22) adjoined to the cylindrical portion (Fig. 1); and 
a Luer lock connector (12) including a Luer collar (30) with an inner thread (124) and a Luer cone (28)  with a through-channel (122), the Luer collar and the Luer cone forming a bottom surface (150) therebetween (Fig. 5), the syringe body and the Luer lock connector being formed in one piece (Fig. 5) and comprising a plastic, e.g., polypropylene cyclic olefin resin (Paragraph [0024], lines 6-12).  
Kurimoto is silent regarding
the Luer collar including reinforcing ribs on its outer face.
Rajagopal teaches a syringe (10), comprising: 
a syringe body (12) including a cylindrical portion (20) and a frustoconical portion (24) adjoined to the cylindrical portion (Fig. 1); and 
a connector (26) including a collar (28) with an inner thread (34) and a cone (30)  with a through-channel (22), the syringe body and the connector being formed in one piece (Fig. 1) and comprising a plastic (Paragraph [0031]), e.g., polypropylene cyclic olefin resin, the Luer collar including reinforcing ribs (38) on its outer face (Fig. 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the Luer collar of Kurimoto to incorporate the teachings of Rajagopal to incorporate reinforcing ribs on its outer face in order to allow for better gripping/grasping of the collar.
Regarding claim 2, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the Luer collar has between 4 and 24 reinforcing ribs (Fig. 1, Rajagopal).  
Regarding claim 3, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the reinforcing ribs have a radial extent at their base (Fig. 1, Rajagopal) and have a lateral extent (Fig. 1, Rajagopal).  
Kurimoto in view of Rajagopal are silent regarding wherein the reinforcing ribs have a radial extent of between 0.5 mm and 2.5 mm at their base and have a lateral extent of between 0.5 mm and 2.0 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the reinforcing ribs of Kurimoto in view of Rajagopal to have a radial extent of between 0.5 mm and 2.5 mm at their base and have a lateral extent of between 0.5 mm and 2.0 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the reinforcing ribs of Kurimoto in view of Rajagopal would not operate differently with the claimed radial extent and lateral extent. Further, applicant places no criticality on the range claimed.
Regarding claim 4, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the reinforcing ribs, starting from the frustoconical portion, extend axially at least as far as half a height of the Luer collar (Figs. 1-2, Rajagopal).  
Regarding claim 5, Kurimoto in view of Rajagopal disclose the syringe of claim 4, wherein the reinforcing ribs, starting from the frustoconical portion, extend as far as an upper edge of the Luer collar (Figs. 1-2, Rajagopal).  
Regarding claim 6, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein a transition of the reinforcing ribs to at least one of the Luer collar or the frustoconical portion is rounded with a radius (Fig. 12, Rajagopal).  
Kurimoto in view of Rajagopal are silent regarding the transition of the reinforcing ribs to at least one of the Luer collar or the frustoconical portion is rounded with a radius of at least 0.3 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause transition of the reinforcing ribs of Kurimoto in view of Rajagopal to have a radius of at least 0.3 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the transition of the reinforcing fibs of Kurimoto in view of Rajagopal would not operate differently with the claimed radius.
Regarding claim 7, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein an annular elevation  (148, Kurimoto) is arranged on the bottom surface (Fig. 5, Kurimoto) and on the outer face of the Luer cone (Fig. 5, Kurimoto) and is configured to act as an abutment for a screw-in attachment (Fig. 6, Kurimoto).  
Regarding claim 8, Kurimoto in view of Rajagopal disclose the syringe of claim 7, wherein an annular recess (Image 1, shown below, Kurimoto) lies radially in a continuation of the frustoconical portion and axially below a wall of the syringe cone (Fig. 6, Kurimoto), such that a cylindrical cavity (Image 1, Kurimoto) is formed between the through-channel and the frustoconical portion (Fig. 6, Kurimoto), wherein at least one of: 
a diameter of the cylindrical cavity corresponds approximately to a diameter of the Luer cone (Image 1, Kurimoto); or 
an axial extent of the cylindrical cavity corresponds approximately to a wall thickness of the frustoconical portion (Image 1, Kurimoto).  
Image 1:

    PNG
    media_image1.png
    301
    1035
    media_image1.png
    Greyscale

Regarding claim 9, Kurimoto in view of Rajagopal disclose the syringe of claim 8, wherein the annular elevation and the annular recess are arranged in relation to each other such that the Luer cone is connected to the frustoconical portion substantially via the annular elevation (Fig. 6, Kurimoto).  
Regarding claim 10, Kurimoto in view of Rajagopal disclose the syringe of claim 9, wherein a wall thickness in a body region formed of the annular elevation and of the adjoining cone is between 50% and 200% of a wall thickness of the Luer cone (Image 1, Kurimoto).  
Regarding claim 11, Kurimoto in view of Rajagopal disclose the syringe of claim 9, wherein transitions of edges at least one of at a transition of the frustoconical portion to the Luer cone, at the Luer cone, at a transition from the Luer cone to the annular elevation or at the annular elevation are rounded with a radius (Fig. 6, Kurimoto).  
Kurimoto in view of Rajagopal are silent regarding wherein transitions of edges at least one of at a transition of the frustoconical portion to the Luer cone, at the Luer cone, at a transition from the Luer cone to the annular elevation or at the annular elevation are rounded with a radius of at least 0.1 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause transitions of edges at least one of at a transition of the frustoconical portion to the Luer cone, at the Luer cone, at a transition from the Luer cone to the annular elevation or at the annular elevation are rounded of Kurimoto in view of Rajagopal to have a radius of at least 0.1 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the transitions of Kurimoto in view of Rajagopal would not operate differently with the claimed radius.
Regarding claim 12, Kurimoto in view of Rajagopal disclose the syringe of claim 7, wherein the annular elevation includes a planar surface (Planar surface of 148, Kurimoto).  
Regarding claim 13, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the inner thread of the Luer collar extends as far as the bottom surface (Fig. 5, Kurimoto).  
Regarding claim 14, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein an axial protrusion of the Luer cone above the Luer collar is at least 2.2 mm (Paragraph [0040], Kurimoto).  
Regarding claim 15, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the syringe body further includes a finger flange (What 26 is pointing to in Fig. 1, Kurimoto).  
Regarding claim 16, Kurimoto in view of Rajagopal disclose the syringe of claim 15, wherein the finger flange is configured in one piece with the syringe body (Fig. 1, Kurimoto).  
Regarding claim 17, Kurimoto in view of Rajagopal disclose the syringe of claim 1, further comprising at least one of a stopper or a piston rod (16, Kurimoto).  
Regarding claim 18, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein the syringe is filled with a medical liquid (Paragraph [0041], Kurimoto).  
Regarding claim 20, Kurimoto in view of Rajagopal disclose the syringe of claim 1, wherein at least one of the outer face or an inner face of the Luer collar defines an angle to a longitudinal axis of the syringe of 0° - 2° (Fig. 5, Kurimoto).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US Publication 2009/0171322 A1) in view of Rajagopal et al. (US Publication 2018/0098915 A1) further in view of Kito et al. (US Publication 2006/0106349 A1).
Regarding claim 19, Kurimoto in view of Rajagopal disclose the syringe of claim 18, wherein the medical liquid comprises propofol.  
Kito teaches a syringe (1), comprising: 
a syringe body (2) including a cylindrical portion (21); and 
wherein the syringe is filled with a medical liquid (Paragraph [0160]),
wherein the medical liquid comprises propofol (Paragraph [0160]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medical liquid of Kurimoto to incorporate the teachings of Kito to incorporate comprising propofol in order to allow for injection of intravenous anesthetics (Paragraph [0160]). 
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on pages 6-7, that “Rajagopal does not teach a specific reason that the ribs are included”, the Examiner respectfully disagrees. Paragraph [0031] of Rajagopal discloses that "the number of ribs , size , shape , taper or other features of the ribs are configured to provide a syringe that has a uniform collar wall thickness and does not suffer from manufacturing defects that occur during injection molding of the syringe", thus providing a specific reason that the ribs are included. 
In response to applicant's arguments, on pages 7-8, that “The Office’s proffered reason to incorporate ribs… is not supported by the references”, the Examiner respectfully disagrees. MPEP 2143 G. states "a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teaching". Therefore, the knowledge generally available to one or ordinary skill in the art would provide ribs in order to allow for better gripping/grasping of the collar.
In response to applicant's arguments, on page 8, that “the proffered reason to modify Kuritmoto to incorporate ribs is based on the underlying assumption that it is desirable to grasp the device of Kurimoto by the collar”, the Examiner respectfully disagrees. Contrary to what Applicant alleges, there is no underlying assumption made in the office action that it is desirable to grasp by the collar. Rather the office action asserts that adding grips to the collar would allow for better gripping, for example should the user decide to grip the device by the collar.
In response to applicant's arguments, on page 8, that “it is actually undesirable for a user to grip the ‘collar’ 30 of Kurimoto’s device due to the risk of contamination”, the Examiner respectfully disagrees. Should the user choose to grip the device by the collar, the user is not being forced to grip the collar at the upper edge, the user can grasp it closer towards the frustoconical portion, thus reducing the risk of contamination. Further, preventative measures can be taken in order to prevent contamination, such as wearing gloves, sanitizing, or sterilization. Adding ribs to the collar only provides more options for better gripping of the device.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the ribs of the present application surprisingly divert the propagation of stress fractures from the syringe body to prevent the entire Luer cone from shearing off or separating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments, on pages 9-10, that the ribs of Rajagopal do not satisfy the limitation of claim 5 reciting “the reinforcing ribs extend as far as an upper edge of the Luer collar”, the Examiner respectfully disagrees. There is no explicit definition of the phrase "as far as" in the disclosure. Merriam-Webster defines “as” as being “to the same degree”. Rajagopol teaches the ribs 38 extend to the same degree as an upper edge of the collar 28, as shown in Figs. 1-2, therefore teaching the reinforcing ribs extend as far as an upper edge of the Luer collar.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ribs terminate at the bottom of the upper edge and do not extend to the top of the upper edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783